On oral argument attorneys for defendants in error conceded that said action, and such other suits as might properly or necessarily be filed, may be instituted and maintained by the stockholders individually, collectively, or in a representative capacity for the benefit of all the stockholders. Since the action herein involves a claim of damages for malfeasance against the directors, and is not a suit to pursue particular property formerly belonging to the corporation, there is nothing for the receiver to receive until the successful termination of the litigation. I do not intimate an opinion herein whether or not stockholders can maintain an action of this kind, for defendants in error, who procured the appointment of a receiver, assert that they can.
I therefore concur in the opinion of Mr. Vice Chief Justice WELCH in holding that the receiver is unnecessary at this time.